ORDER
PER CURIAM.
Direct Messenger Service, Inc. appeals from the order of the trial court granting Alfonso Nunoz a new trial on his claims of negligence and negligence per se. It contends that the trial court abused its discretion in granting a new trial based on improper closing argument because the argument was justified by evidence in the record, a fair retort of Mr. Nunoz’s case, and an isolated comment that did not affect the outcome of the trial. The order of the trial court is affirmed. Rule 84.16(b).